Callahan, J. (dissenting).
I respectfully disagree and vote to affirm for reasons stated at Supreme Court, Erie County (see, Matter of Buffalo News v Buffalo Enter. Dev. Corp., 148 Misc 2d 657). Under the Federal Freedom of Information Act or FOIA (5 USC § 552), a FOIA agency is defined as a "Government controlled corporation” (5 USC § 552 [f]). The New York statute (Public Officers Law art 6) was patterned after the *47Federal statute and thus we look to Federal case law for guidance (Hawkins v Kurlander, 98 AD2d 14, 16). The Federal courts have focused on the level of governmental control over a particular corporation to determine whether it falls within the purview of the statute (see, Forsham v Harris, 445 US 169 [private grantee of Federal funds excluded from FOIA]; United States v Orleans, 425 US 807 [community action agency and recipient of Federal funds not subject to Federal Tort Claims Act absent day-to-day supervision by Federal Government]; Irwin Mem. Blood Bank v American Natl. Red Cross, 640 F2d 1051 [close ally of Federal Government but operations not subject to Federal control]).
In my view, Supreme Court properly concluded that the Buffalo Enterprise Development Corporation (BEDC) "does not fit the definition of an 'agency’, as it is independent from government planning and execution of its functions.” (Matter of Buffalo News v Buffalo Enter. Dev. Corp., supra, at 659.) While it receives and dispenses public funds, none of its funds comes from the general funds of the City of Buffalo. The city has no regulatory authority over the BEDC, nor any control over the decision-making process of the board. Thus, I conclude that the BEDC is not a "governmental entity performing a governmental or proprietary function” (Public Officers Law § 86 [3]) for the city.
Lawtón and Davis, JJ., concur with Denman, P. J.; Callahan, J., dissents and votes to affirm in a separate opinion in which Baud, J., concurs.
Judgment reversed, on the law, without costs, and petition granted, in accordance with an opinion by Denman, P. J.